Citation Nr: 1825167	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for bilateral calluses.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye condition.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot condition, claimed as pes planus and deformity of the feet.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a lung condition.

9.  Entitlement to service connection for a condition manifested by chest pain.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for a right eye condition.

12.  Entitlement to service connection for tinnitus.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hand and finger disease.

14.  Entitlement to service connection for a hand and finger disease, diagnosed as paronychia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is associated with the claims file. 

The RO characterized the claim of entitlement to service connection for PTSD as a new and material evidence issue in its July 2011 rating decision.  The claim was initially denied in a February 2009 rating decision.  However, the RO received new and material evidence in the form of January 2010 VA mental health records within one year of the February 2009 rating decision.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.156 (b) requires that the VA treat new and material evidence received within one year of a rating decision as if it was filed in connection with the pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  As new and material evidence was received within the year following the February 2009 rating decision that was not previously considered by VA, the February 2009 rating decision did not become final.  38 C.F.R. § 3.156 (b); Bond, 659 F.3d at 1362.  The Board has characterized the issue accordingly as shown on the title page.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a hand and finger disease is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied entitlement to service connection for a hand and finger disease.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's October 1995 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a hand and finger disease and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hand and finger disease.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final as to the claim of entitlement to service connection for a hand and finger disease.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a hand and finger disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to reopen the claim of entitlement to service connection for a hand and finger disease is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747(1992).

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for a hand and finger disease was previously denied, and he seeks to reopen the claim.

In general, unappealed RO rating decisions are final.  See 38 U.S.C. § 7104(b), 7105(c); 38 C.F.R. § 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In the present case, the Veteran initially filed a claim of entitlement to service connection for a hand and finger disease in October 1995.  In an October 1995 rating decision, the RO denied the claim on the basis that the evidence failed to show a currently diagnosed hand and finger disease.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The October 1995 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's October 1995 rating decision included the Veteran's service treatment records.  Based on this evidence, the RO concluded that the Veteran did not have a currently diagnosed hand and finger disease that was incurred in or caused by service and denied the Veteran's claim for service connection.

In January 2011, the Veteran requested that his claim of entitlement to service connection for a hand and finger disease be reopened.  Relevant additional evidence received since the RO's October 1995 rating decision includes treatment records showing a diagnosis of paronychia, a hand and finger disease.

This evidence was not previously on file at the time of the RO's October 1995 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is one of the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran currently had a hand and finger disease.  The newly received evidence consists of treatment records showing that the Veteran has been diagnosed with a hand and finger disease.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a hand and finger disease, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a hand and finger disease is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the Remand section below.


ORDER

As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a hand and finger disease is reopened; the appeal is granted to this extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Regarding the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss, a bilateral foot condition, a skin rash, and diabetes, the Board defers its determination of whether new and material evidence has been received pending further development.  In this regard, the record reflects that the Veteran served in the Army Reserves from 1974 to 1987.  In various statements, the Veteran has asserted that bilateral hearing loss, a bilateral foot condition, a skin rash, and diabetes were related, in part, to his Army Reserve service.  See March 2016 Hearing Transcript; May 1981 Statement in Support of Claim.  To date, the Veteran's complete Army Reserve treatment records have not been sought or obtained.  Accordingly, on remand, any outstanding service treatment records should be obtained.

The Board is remanding these issues prior to consideration of new and material evidence because the records sought on remand are official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, if obtained on remand, this claim would be reconsidered rather than reopened.  See 38 C.F.R. § 3.156 (c)(1).  Therefore, the Board finds that remand is appropriate to further develop these matters prior to consideration of whether new and material evidence has been submitted.

Regarding the issues of entitlement to service connection for a right eye condition and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye condition, the Veteran asserted that his current eye conditions are secondary to diabetes mellitus.  See March 2016 Hearing Transcript.  Thus, these issues are inextricably intertwined with the issue of entitlement to service connection for diabetes and are deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that his acquired psychiatric disorder is due to personal assaults while he was incarcerated in service in 1971.  See June 2010 Statement.  Despite finding to the contrary in the March 2014 statement of the cases, service treatment records clearly show that the Veteran was in the Post Stockade at Fort Bragg from April 1971 to June 1971.  Post-service treatment records reflect that the Veteran has been diagnosed with PTSD and depression based on his reports of alleged assaults while purportedly being wrongfully imprisoned at Fort Bragg.  See, e.g., March 2011 VA Mental Health Note; July 2013 Correspondence.

The Board finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service are enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

The Board also notes that the Veteran's report of in-service assaults falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011). Therefore, on remand the examiner should also address whether the evidence indicates that a personal assault occurred.  See 38 C.F.R. § 3.304 (f)(5).

The record also shows that there has been no attempt to verify the Veteran's claimed stressors.  On remand, the AOJ should attempt to verify the Veteran's reported stressors.  

Finally, the record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

With regard to the remaining issues on appeal, the record reflects that VA treatment records dated from 1999 to 2014 have been obtained.  However, in numerous statements, the Veteran reported that he was treated at the Atlanta VA Medical Center (VAMC) immediately after his active duty service in 1971.  Upon remand, the AOJ should obtain all outstanding VA treatment records dated from 1971 to 1999 documenting treatment for the issues on appeal.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any current VA treatment records dated from March 2014 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran all notification action required by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2. Thereafter, the AOJ should undertake any necessary development to verify the Veteran's claimed stressors.  If any stressors cannot be verified, the AOJ should specifically make such a finding.  (Note:  Service treatment records show that the Veteran was in the Post Stockade at Fort Bragg from April 1971 to June 1971).

3. Obtain all outstanding service treatment records from the Veteran's Reserve service.  If such records cannot be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

4. Obtain any Army Reserve Retirement Points History Statement reflecting actual dates (month, day, year) the Veteran served on any periods of ACDUTRA and INACDUTRA with the Army Reserves, if available.  

5. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from 1971 to the present to include from the Atlanta VAMC.  If no such records are located, that fact should be documented in the claims file.  

6. After all available records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal. 

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

Following a review of the record and an examination of the Veteran, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record. 

(b) Specifically state whether the Veteran has a current diagnosis of PTSD in accordance with DSM-IV.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD and reconcile those findings with the PTSD diagnoses in the VA treatment records.

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis, to include whether such diagnosis is the result of an in-service personal assault. 

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of being assaulted and humiliated during incarceration at the Post Stockade at Fort Bragg in 1971, to include his reports that the incarceration was wrongful.

In so doing, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

The Board notes that examples of such behavior includes, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depressive disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports of being assaulted and humiliated during incarceration at the Post Stockade at Fort Bragg in 1971, to include his reports that the incarceration was wrongful.

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


